DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-16, the closest prior art (see references cited on IDS and PTO 892, especially Kim ‘849) discloses semiconductor package, comprising: a substrate 21 (fig. 39 and related text; see remaining of disclosure for more details); a lower chip 25 mounted on the substrate; an upper chip 35 (or 36) on the lower chip; an underfill 29 between the substrate and the lower chip; a chimney 11D&83&81F on the upper chip; and a molding member 39&49 surrounding (at least in part) side surfaces of the chimney (see side surfaces of the chimney between 39 and 49), wherein the lower chip includes an active (bottom) surface facing downward, wherein the upper chip includes an active (top) surface facing upward, wherein the chimney includes: a first structure 83 (or 83&81F) including (i.e. being) a thermally conductive filler; and a thermally conductive spacer 12&13) on the first structure, and wherein an upper surface of the chimney is exposed (explicit on fig. 39), as recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package comprising an insulating layer conformally covering a portion of the upper and lower chips.
Re claims 17-18, the closest prior art (see references cited on IDS and PTO 892, especially Kim ‘849) discloses semiconductor package, comprising: a substrate 21 (fig. 39 and related text; see remaining of disclosure for more details); a semiconductor stack 30&40&25 mounted on the substrate; a chimney 11D&83&81F on the semiconductor stack; and a molding member 39&49 surrounding (at least in part) side surfaces of the chimney (as explained above), wherein the semiconductor stack includes a lower chip 25 mounted on the substrate and an upper chip 35 (or 36) on the lower chip, wherein the chimney includes: a thermally conductive filler 83 (or 83&81F) on the upper and lower chips of the semiconductor stack, the thermally conductive filler having a flat upper surface (flat surface abutting portion 12), and a thermally conductive spacer 11D on the flat upper surface of the thermally conductive filler, the thermally conductive spacer including a metal material, and wherein an upper surface of the thermally conductive spacer is exposed (explicit on fig. 39), as recited in independent claim 17. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package comprising an insulating layer conformally covering surfaces of the semiconductor stack.
Re claims 19-20, the closest prior art (see references cited on IDS and PTO 892, especially Kim ‘849) discloses semiconductor package, comprising: a substrate 21 (fig. 39 and related text; see remaining of disclosure for more details); a lower chip 25 mounted on the substrate; upper chips (35&36 and 45&46) stacked in parallel on the lower chip; a thermally conductive filler 83  on the upper chips and between the upper chips, the thermally conductive filler having a “T”-shaped cross-section; a thermally conductive spacer 11D on the thermally conductive filler; and a molding member 29&39&49 surrounding (at least in part) the substrate, the lower chip, the upper chips, side surfaces (located between 39&49) of the thermally conductive filler and side surfaces (located between 39&49) of the thermally conductive spacer, as recited in independent claim 19. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor package comprising an insulating layer conformally on an upper surface and side surfaces of the upper chips, and an exposed upper surface of the lower chip; wherein the thermally conductive spacer includes silicon, and wherein the thermally conductive spacer has a height of 60 to 300 µm.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899